Title: To George Washington from John Hancock, 29 January 1777
From: Hancock, John
To: Washington, George



Sir,
Baltimore Jany 29th 1777.

You will percieve from the Resolves herewith transmitted, that the Letters which Congress have recieived from Genl Fermoy & several other French Officers, are referred to your Consideration, without a particular Recommendation in Favour of either of those Gentlemen. I do myself the Honour to enclose their Letters. A Representation to Congress from Colo. Kermovan, I transmitted this Morning by the Colonel.
I have wrote to the Govr of Virginia on the Subject of the enclosed Resolve.
Your Favour of the 22d inst. I had the pleasure of recieving—and this Day laid the same before Congress. I have the Honour to be with perfect Esteem & Respect Sir your most obed. Servt

John Hancock Presidt


As some Steps have been Taken with Respect to the Magazines at Brookfield & Carlile the Congress judge it best they should be Erected there in preference to the other places mention’d by Genl Knox.

